DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This is a final office action in response to the amendment filed on 15 January 2021.  Claims 1 through 9 were cancelled.  Claims 10 through 29 were newly added. Claims 10 through 29 are pending and have been examined.
Response to Amendment
Applicant’s amendment has been entered.
Applicant’s amendment has overcome the claim objection detailed in the non-final office action dated 15 July 2020. The claim objection is rendered moot due to the cancellation of claim 1. 
Applicant’s amendment has overcome the 35 U.S.C. 112 rejection detailed in the non-final office action dated 15 July 2020. The claim rejection is rendered moot due to the cancellation of claim 1. 
Applicant’s amendment is insufficient to overcome the 35 U.S.C. 101 rejection.  The rejection remains pending and is updated below in light of the claim amendment.
Applicant’s amendment is insufficient to overcome the 35 U.S.C. 103 rejection.  Examiner has established new grounds for rejection in light of the claim amendment. 
Response to Arguments
Applicant’s  arguments regarding the prior art rejection detailed in the non-final office action mailed on 15 July 2020 have been fully considered but are moot in light of the amendment filed herein because the arguments do not apply to the combination of references used in the current rejection detailed below.
Applicant’s arguments regarding the 35 U.S.C. 101 rejection have been fully considered but are not persuasive. 
Applicant asserts that the newly presented claims are not directed to a judicial exception and also recite significantly more than any judicial exception that they may allegedly be directed to because courts have recognized patent eligibility in improved user interfaces that improve the user’s interaction with displayed data (See MPRP 2106.05(a)(I)(x), therefore claim 1 is eligible because it recites steps of “displaying,” “relocating,” etc. that are directly tied to the presentation and improvement of the user interface.  Examiner respectfully disagrees. While the newly added claims include generic user interface interaction, such as “the user dragging one or more polygons over one or more portions of the interactive visualization,” The claims fail to recite how the system of claim 1 responds to the specific user interaction with the interface element in a manner that is more than mere data input from a user.  As recited the claim limitations fail to recite limitations for how the interface responds to a particular user interface interaction such that the user interaction with the interface meaningfully limits the execution by making the interface “essential” to the function of the limitation.  As currently drafted, the user interface interaction is construed as mere data gathering, which is insignificant extra-solution activity.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 10 through 29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Independent claim 10 is directed to a system and independent claim 20 is directed to a process for an improved user interface. 
Taking claim 10 as representative, claim 10 recites at least the following limitations: receiving input data describing parameters of a problem domain; generating a vertex-and-node graph based on the input data; performing one or more graph pruning algorithms to the vertex-and-node graph; displaying an interactive visualization of the reduced set of candidate solutions in a spatial representation; displaying candidate solutions from the from the reduced set of candidate solution grouped horizontally based on a category associated with each of the candidate solutions; displaying candidate solutions from the reduced set of candidate solutions distributed vertically based on a metric value associated with each candidate solution; displaying an expansion interface that presents information specific to a selected one of the vertices of the graph; receiving a user input that indicates a selection of the one or more categories used in the interactive visualization; displaying a user input field for receiving a user input that indicates a selection of the one or more metrics used in the interactive visualization; receiving a user selection of one or more selected candidate solutions from the reduced set of candidate solutions; and receiving the user selection based on the user dragging one or more polygons over one or more portions of the interactive visualization. 
The limitations for generating a vertex-and-node graph, performing graph pruning algorithms to the vertex-and-node graph, as drafted, illustrates a process that, under its broadest reasonable interpretation covers performance of the limitation in the mind (comparing or categorizing information), but for the recitation of generic computer components.  That is other than reciting that a system includes a processor and memories to perform the steps, nothing in the claim elements precludes the steps from practically being performed in the human mind, or by a human using a pen and paper.  Therefore, the limitations fall into the mental processes grouping and accordingly the claims recite an abstract idea. Additionally, the Imitations for performing a graph pruning algorithm, reducing number of vertices in the vertex-and-node graph to a reduced set of candidate solutions recite mathematical calculations. The grouping of "mathematical concepts" in the 2019 PEG includes "mathematical calculations” an example of an abstract idea.  Thus, the "performing," and reducing limitations fall into the "mathematical concept" grouping of abstract ideas. In addition, these types of simple arithmetic calculation (removing data associations from known data; determining a solution from known data) can be practically performed in the human mind or by a human using pen and paper. Therefore, the limitations fall into the mental processes grouping and accordingly the claims recite an abstract idea. The recited limitations for receiving input and displaying visualizations, candidate solutions, a user input field, and an expansion interface amount to data gathering steps which are considered insignificant extra-solution activity (see MPEP 2106.05(g)).  
The 2019 Revised Patent Subject Matter Eligibility Guidance (PEG) states that additional elements that are indicative of integration into a practical application include:
Improvements to the functioning of a computer, or to any other technology or technical field – see MPEP 2106.05(a);
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo;
Applying the judicial exception with, or by use or, a particular machine – see MPEP 2106.05(b);
Effecting a transformation or reduction of a particular article to a different state or thing – see MPEP 2106.05(c);
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception – see MPEP 2106(e) and Vanda Memo.
Limitations that are not indicative of integration into a practical application include:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – see MPEP 2106.05(f);
Adding insignificant extra-solution activity to the judicial exception – see MPEP 2106.05(g);
Generally linking the use of the judicial exception to a particular technological environment or filed of use – see MPEP 2106.05(h).

The recited judicial exception is not integrated into a practical application.   In particular, the claims only recite a processor and storage device for performing the recited steps.  These elements are recited at a high level of generality (i.e., as a generic processor performing a generic computer function) and amount to no more than mere instructions to apply the exception using generic computer components.  See MPEP 2106.05(f).  For example, Applicant’s specification at paragraph [0078] states: “… the decision support engine (1110) may be part of the memory and/or storage (1104), whereas in other embodiments, it may be co-located with one or more processors (including, for example, the processor 1102 shown in Figure 11). Embodiments of the disclosed technology may implement the decision support engine (1110) in hardware, software or a combination of both."  Adding generic computer components to perform generic functions that are well-understood, routine and conventional, such as data gathering, performing calculations, and outputting a result would not transform the claim into eligible subject matter. See MPEP 2106.05(d).  Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Therefore, the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of an input device and a computer processor amount to no more than mere instructions to apply the exception using a generic computer component which cannot provide an inventive concept because the Specification describes the additional elements in general terms, without describing the particulars.  Therefore, the claim limitations may be broadly but reasonably construed as reciting conventional computer components and techniques, particularly in light of Applicant’s Specification, as cited above. See Berkheimer Memo7 § III.A.
Dependent claims 11 through 19 and 21 through 29 include the abstract ideas of the independent claims.  The dependent claims recite at least the following additional limitations: storing the selected candidate solutions and one or more conditions of selection of the candidate solutions; performing one or more clustering operations on the input data to generate at least one of the one or more solution elements; the one or more graph pruning algorithms comprise enumerative combinatorics, exponential generation functions, or output-
 The limitations of the dependent claims are not integrated into a practical application because no additional elements set forth any limitations that meaningfully limit the abstract idea implementation, therefore the claims are directed to an abstract idea.  There are no additional elements that transform the claim into a patent eligible idea by amounting to significantly more.  The analysis above applies to all statutory categories of the invention.  Accordingly independent claim 20 and the claims that depend therefrom are rejected as ineligible for patenting under 35 U.S.C. 101 based upon the same analysis applied to claim 10 above.  Therefore claims 10 through 29 are ineligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10, 12, 13, 14, 15, 19, 20, 22, and 23, 24, 25, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Chan (US 2013/0132042) in view of Damaraju et al. (US 9,911,211). 
Regarding Claim 10, Chan discloses a system with an improved user interface, the system comprising: an input device configured to receive input data, the input data describing parameters of a problem domain; (Another object is to provide a method and system, entitled "Intelligent Conceptual Mould Layout Design System (ICMLDS)" as a domain-specific realisation of the combinatorial layout design approach … for mass production of complex-shaped plastic parts. Chan [para. 0009]. … The method comprising: (a) providing a knowledgebase for family mould layout design; (b) providing a means for encoding the FMCRLD using a specially designed chromosome; (c) providing a Genotype-Phenotype mapping module for decoding the specially design chromosome to a family mould layout solution; (d) receiving design specific parameters via a user input interface module; (e) invoking a Genetic Algorithm (GA) method that can automatically generate a population of valid chromosomes, which correspond to feasible FMCRLD solutions; and evolve the population towards a resulting one which satisfies the user-specified design specific parameters over successive generations.  Chan [para. 0111].  See also Chan [para. 0094]); 
Chan discloses a computer processor configured to generate a graph based on the input data, wherein each object graph comprises one or more solution elements that correspond to a candidate solution for the problem domain; (the system output interface module further comprises: (a) a data retrieving submodule for retrieving information from the Genetic Algorithm module; (b) a rapid visualisation submodule for visualising family mould layout designs, which are decoded from the population of valid chromosome utilising the Genotype-Phenotype mapping module, and corresponding quantitative fitness values; (c) a graph plotting submodule for illustrating the change of quantitative fitness values across successive generations.  Chan [para. 0027-0028]);
But fails to specifically disclose a computer processor configured to generate a vertex-and-node graph based on the input data, wherein each vertex of the vertex-and-node graph comprises one or more solution elements that correspond to a candidate solution for the problem domain; wherein the computer processor is further configured to perform one or more graph pruning algorithms to the vertex-and-node graph, wherein performing the one or more graph pruning algorithms results in a reduced number of vertices in the vertex-and-node graph corresponding to a reduced set of candidate solutions. Damaraju et al. discloses these limitations. (In some embodiments, the graph may have a plurality of nodes and edges. In some embodiments, those edges may extend between pairs of nodes, with each edge connecting two and only two nodes in some embodiments. Damaraju et al. [col. 3, lines 55-67]. …. In some cases, clusters may be clustered according to a graph clustering algorithm, like a Markov cluster algorithm. Damaraju et al. [col. 19, lines 20-28]. … In some embodiments, to conserve memory, the set of n-grams associated with each topic may be pruned. For example, in some cases, n-grams having a topic-specific score that does not satisfy a threshold, for instance, is less than a threshold value (e.g., 0.7), may be omitted from the set of n-grams
and a display device configured to display an interactive visualization of the reduced set of candidate solutions, (Besides, the present invention also provides rapid design visualisation and design feedback for users to fine-tune the design interactively.  Chan [para. 0140]); 
wherein the display device is configured to display the reduced set of candidate solutions in a spatial representation, wherein the display device is configured to display candidate solutions from the reduced set of candidate solutions grouped horizontally based on a category associated with each of the candidate solutions in the reduced set of candidate solutions, wherein the display device is configured to display candidate solutions from the reduced set of candidate solutions distributed vertically based on a metric -2-148907586.3Application No.: 16/139,911Docket No.: 126885-8001.US01Response to Office Action dated July 15, 2020value associated with each candidate solution in the reduced set of candidate solutions, (User input interface module 204, (II) Evolutionary FMCRLD module 206, which comprises an encoding module, a Genotype-Phenotype mapping module and a Genetic Algorithm module, and (III) System output interface module 208. Mould designers are required to input information of the moulding parts 210, design specific parameters 212, for instance moulding requirements and constraints, stopping criteria and fitness evaluation parameters for the Genetic Algorithm modules, using the user input interface module (see FIGS. 15 to 17 for more details) embedded within the MCAD system.  Chan [para. 0094]. … FIG. 21 shows the program flow chart of the fitness evaluation algorithm.  Chan [para. 0112]. … At Step 314, the weighted sum fitness value is calculated. The objective of using Cost Performance (CP) to represent the "fitness" value in the present invention is to search for a group of design solutions having a good balance of performance over cost.  Chan [para. 0124]. … The six different designs (starting from a to f) attached to the Best CP curve represent the best individual obtained in the population in different generations. Chan [para. 0140; Fig. 39].  See also Chan [para. 0079]); 
While Chan discloses the system wherein the computer processor is configured to receive a user selection of one or more selected candidate solutions from the reduced set of candidate solutions wherein the display device is configured to display an expansion interface that presents information specific to a selected one of the vertices of the graph, (At Step 370, users select an individual (i) from the table in the dialogue box menu as shown in FIG. 34. When users press the "OK" button in the dialogue box menu (see FIG. 34) at Step 372, the program obtains the data related to the individual.  Chan [para. 0138; Fig. 37]);
wherein the display device is configured to display a user input field for receiving a user input that indicates a selection of the one or more categories used in the interactive visualization, wherein the display device is configured to display a user input field for receiving a user input that indicates a selection of the one or more metrics used in the interactive visualization, (Mould designers are required to input information of the moulding parts 210, design specific parameters 212, for instance moulding requirements and constraints, stopping criteria and fitness evaluation parameters for the Genetic Algorithm modules, using the user input interface module (see FIGS. 15 to 17 for more details) embedded within the MCAD system. Chan [para. 0094; Fig. 15-17]);
Chan fails to explicitly disclose the system wherein the computer processor is configured to receive the user selection based on the user dragging one or more polygons over one or more portions of the interactive visualization where the selected candidate solutions are displayed. Damaraju et al. discloses this limitation. ( the user interface is a touch user interface in which a the input may be a touch and drag input to a touchscreen, having a touch start location and a touch release location, the latter being associated with a touch-release event having the second location… Some embodiments may receive these corresponding events and executed a gesture classifier to classify the user's input as indicating various commands. Damaraju et al. [col. 4, lines 53-67; col. 5, lines 1-10]. … Other examples include changing an inertia or dampening factor that affects how the graph responds to movement, such as a user dragging one icon. Damaraju et al. [col. 6, lines 1-11; col. 9, lines 11-28]). It would have been obvious to one of ordinary skill in the art of data analytics and visualization before the effective filing date of the claimed invention to modify the data visualization of Chan to include an interactive visualization for dragging of an interface object of Damaraju et al. for causing a visualization of a graph to be presented.  Damaraju et al. [col. 4, lines 20-27].
Regarding Claim 12, Chan and Damaraju et al. combined disclose a system, wherein the computer processor is further configured to perform one or more clustering operations on the input data to generate at least one of the one or more solution elements, and wherein the one or more clustering operations comprise one or more of a K- Nearest Neighbors algorithm, a K-Means algorithm, a Minkowski weighted k-means algorithm, a t-SNE algorithm, a Principal Component Analysis algorithm, Mini-Batch K- Means algorithm, Mean Shift algorithm, Expectation-Maximization (EM) Clustering using Gaussian Mixture Models (GMM) algorithm, Hierarchical Agglomerative Clustering algorithm, DBSCAN (Density-Based Spatial Clustering of Applications with Noise) algorithm, Convolutions Neural Network algorithm, or Generational Adversarial Network algorithm. Chan fails to disclose a clustering algorithm.  Damaraju et al. discloses this limitation. (For instance, in some cases, a feature vectors may be determined for documents in a corpus. Some embodiments may execute a density-based clustering algorithm, like DBSCAN, to establish groups corresponding to the resulting clusters and exclude outliers. Damaraju et al. [col. 18, lines 63-67]. … In some cases, clusters may be clustered according to a graph clustering algorithm, like a Markov cluster algorithm. Damaraju et al. [col. 19, lines 20-28]). It would have been obvious to one of ordinary skill in the art of data analytics and visualization before the effective filing date of the claimed invention to modify the data visualization of Chan to include the clustering algorithm of Damaraju et al. for causing a visualization of a graph to be presented.  Damaraju et al. [col. 4, lines 20-27].
Regarding Claim 13, Chan and Damaraju et al. combined disclose a system, wherein the one or more graph pruning algorithms comprise enumerative combinatorics, exponential generating functions, or output-sensitive computing algorithms, branch and bound algorithms, or Bloom filters. Chan fails to disclose this limitation.  Damaraju et al. discloses this limitation. (In some embodiments, to conserve memory, the set of n-grams associated with each topic may be pruned. Damaraju et al. [col. 21, lines 59-67; col. 22, lines 1-5]).  It would have been obvious to one of ordinary skill in the art of data analytics and visualization before the effective filing date of the claimed invention to modify the data visualization of Chan to include the 
Regarding Claim 14, Chan and Damaraju et al. combined disclose a system, wherein the input data corresponds to a manufacturing operation for a good comprising a plurality of components that are capable of being manufactured in a plurality of locations. (Based on the selected FMCRLD solution, the ICMLDS seamlessly integrated with a Pro/Engineer.RTM. Wildfire.RTM. 4.0 MCAD system can automatically generate a preliminary mould design assembly model and mould layout drawing associated with a table of Bill of Material (BOM), mould design configuration and specification for streamlining multiple mould development workflows starting from the early quotation phase to the later downstream detail mould design and manufacturing phase.  Chan [para. 0011]).
Regarding Claim 15, Chan and Damaraju et al. combined disclose a system, wherein the display device is configured to display the reduced set of candidate solutions in the spatial representation based on a measurement criteria. (According to another aspect of the present invention, it is a system for family mould layout design. The system comprises: … a system output interface module for exploration and visualisation of family mould layout design solution
Regarding Claim 19, Chan and Damaraju et al. combined disclose a system, wherein the computer processor is configured to receive a rejection of all reduced set of candidate solutions, wherein the computer processor is configured to receive additional input data; and wherein the computer processor is configured to determine new candidate solutions based on the input data and the additional input data. (If necessary, users can rerun the program using different sets of GA parameters, design objectives and constraints to explore the solution space. Chan [para. 0139-0140]).
Regarding Claims 20, 22, and 23, 24, 25, and 29, Claims 20, 22, and 23, 24, 25, and 29 recite substantially the same limitations as those of claims 10, 12, 13, 14, 15, and 19 respectively, and are therefore rejected based upon the same prior art combinations, reasoning, and rationale.  Claims 20, 22, and 23, 24, 25, and 29 are directed to a method which is taught by Chan at [para. 0002].

Claims 11and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Chan (US 2013/0132042) in view of Damaraju et al. (US 9,911,211), and in further view of Cacioppi et al. (US 2014/0089234). 
Regarding Claim 11, Chan and Damaraju et al. combined fail to explicitly disclose swapping the graphical axis of Claim 10 and a system, wherein the display device is configured to display candidate solutions from the reduced set of candidate solutions grouped vertically based on a category associated with each of the candidate solutions in the reduced set of candidate solutions, wherein the display device is configured to display candidate solutions from the reduced set of candidate solutions distributed horizontally based on a metric value associated with each candidate solution in the reduced set of candidate solutions.  Cacioppi et al. discloses swapping the axis.  (… at least some of the described embodiments present a system and method for interactive visualization of multi-objective optimization. More specifically, the system displays a visualization of an approximation of a Pareto frontier for a multi-objective problem. The visualization is updated in real-time as solutions to the multi-objective problem are found. The system is also configured to receive user selections to interact with or modify various aspects of the visualization.  Cacioppi et al. [para. 0019]. …  In an approximation graph 124, the axes 200, 202 of the approximation graph 124 may represent the objectives for the multi-objective problem 118.  Cacioppi et al. [para. 0045]. … Swapping the axes 200, 202 of the approximation graph 124 may be useful for areas of the graph 124 which are very narrow either horizontally or vertically.  Cacioppi et al. [para. 0050]).  It would have been obvious to one of ordinary skill in the art of data visualization before the effective filing date of the claimed invention to modify the graphical visualization of Chan and Damaraju et al. combined to include swapping the axis as taught by Cacioppi et al. in order to provide interactive visualization of multi-objective optimization. Cacioppi et al. [para. 0003]. 
wherein the computer processor is configured to store the selected candidate solutions and one or more conditions of selection of the selected candidate solutions. (FIG. 20 shows the program flow chart of the Genotype-Phenotype mapping algorithm. The mapping algorithm starts from reading the chromosome data at Step 268. At Step 270, the data of each moulding part (i), such as its size, wall thickness, Cavity Flow Path (CFP) and so on, is read from the corresponding pointer arrays stored in the system memory…. Finally, the resulting phenotype will be saved in the pointer arrays 
Regarding Claim 21, Claim 21 recites substantially the same limitations as those of claim 11 and is therefore rejected based upon the same prior art combinations, reasoning, and rationale.  Claim 21 is directed to a method which is taught by Chan at [para. 0002].

Claims 16, 17, 18, 26, 27, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Chan (US 2013/0132042) in view of Damaraju et al. (US 9,911,211), and in further view of Weber et al. (US 2002/0156663).
Regarding Claim 16, Chan and Damaraju et al. combined fail to explicitly disclose a system, wherein the measurement criteria comprises machinery capable of producing at least one of the plurality of components, a-4-148907586.3Application No.: 16/139,911Docket No.: 126885-8001.US01 Response to Office Action dated July 15, 2020cost of labor at each of the plurality of locations, a stockpile of supplies at each of the plurality of locations, and transportation distances between the plurality of locations.  Weber et al. discloses this limitation.   (…the user may specify information on the locations in the supply chain, such as plants, distribution centers (DCs), suppliers, and customers. Likewise, the user may specify lanes defining the transportation network connecting locations. The user may further identify items in the supply chain, such as raw materials, works-in-process (WIPs) or unfinished goods, and finished goods, as well as defining stock keeping units (SKUs) used to identify the items at the different locations.  Weber et al. [para. 0016-0019, 0027, 0032-0038]. … As part of determining the costs for the make process, the user should identify the resources used in the make process, such as labor.  Weber et al. [para. 0043]. … As illustrated in FIG. 2G, the user may generally specify the type of resource, step 262, and associate each of the defined resources to one or more locations, step 263. Different types of resources include resources related to storage, labor, machinery, production, material conversion, in-handling (associated with receiving goods), and out-handling (associated with shipping goods). For example, a typical make process defined for a particular location may use labor resources and consumes storage resources). Weber et al. [para. 0091, 0108]). It would have been obvious to one of ordinary skill in the art of high-dimensionality data decision making before the effective filing date of the claimed invention to modify various input parameters of Chan and Damaraju et al. combined to include the measurement criteria taught by Weber et al. in order to answer both strategic and tactical planning questions. Weber et al. [para. 0027].
Regarding Claim 17, Chan and Damaraju et al. combined fail to explicitly disclose a system, wherein the candidate solutions comprise associations between each of the plurality of components and at least one of the plurality of locations. Weber et al. discloses this limitation.   (…the user may specify information on the locations in the supply chain, such as plants, distribution centers (DCs), suppliers, and customers. Likewise, the user may specify lanes defining the transportation network connecting locations. The user may further identify items in the supply chain, such as raw materials, works-in-process (WIPs) or unfinished goods, and finished goods, as well as defining stock keeping units (SKUs) used to identify the items at the different locations.  Weber et al. [para. 0016-0019, 0027, 0032-0038]). It would have been obvious to one of ordinary skill in the art of high-dimensionality data decision making before the effective filing date of the claimed invention to modify various input parameters of Chan and Damaraju et al. combined to include the measurement criteria taught by Weber et al. in order to answer both strategic and tactical planning questions. Weber et al. [para. 0027]). It would have been obvious to one of ordinary skill in the art of high-dimensionality data decision 
Regarding Claim 18, Chan, Damaraju et al., and Weber et al. combined disclose a system, wherein the computer processor is configured to receive a single candidate solution selected from the candidate solutions, (At Step 370, users select an individual (i) from the table in the dialogue box menu as shown in FIG. 34. When users press the "OK" button in the dialogue box menu (see FIG. 34) at Step 372, the program obtains the data related to the individual.  Chan [para. 0138; Fig. 37]);
and wherein the computer processor is configured to transmit instructions to a subset of the plurality of locations that correspond to the associations in the single candidate solution. (The present invention is originally implemented as a third party application program seamlessly embedded into a commercial MCAD system to support FMCRLD automation and optimisation during the FMLD phase. However, there are many alternative embodiments that the present invention can be implemented.  Chan [para. 0142]). 
Regarding Claims 26, 27, and 28, Claims 26, 27, and 28 recite substantially the same limitations as those of claims 16, 17, and 18 respectively, and are therefore rejected based upon the same prior art combinations, reasoning, and rationale.  Claims 26, 27, and 28 are directed to a method which is taught by Chan at [para. 0002].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Sengupta et al. (US 2012/0159119) - systems and methods of developing a system architecture, and in particular, relate to systems and methods of developing a system architecture based on a plurality of optimization parameters.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LETORIA G KNIGHT whose telephone number is (571)270-0485.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/L.G.K/Examiner, Art Unit 3623                                                                                                                                                                                                        
/CHARLES GUILIANO/Primary Examiner, Art Unit 3623